DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 1/22/2019, in which claims 1-54 were canceled and claims 55-67 were newly added.  Claims 55-67 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, and Species J (anti-apoptotic protein) in the reply filed on 4/8/2021 is acknowledged.  The response indicates that claims 55, 58 and 60-62 read upon the elected group and species.  The response notes that “anti-apoptotic proteins are not thought to be toxic, unstable and/or difficult to express under normal culture conditions.”
Claims 63-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.
Claims 56, 57 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.
Claims 55, 58 and 60-62 are under consideration as they read upon the elected species of anti-apoptotic protein.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 1/22/2019, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 is vague and indefinite in that it depends from a canceled claim.  The metes and bounds of the term are unclear because the scope of the claim depends on the limitation of the claim from which it depends.  It would be remedial to amend claim 62 to depend from claim 61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 55 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mauro et al (US Patent Application Publication No. 2007/0048776 A1; see the entire reference) in view of Daoudal et al (Journal of Biological Chemistry, Vol. 272, No. 5, pages 2615-2619, 1997, cited as reference 12 on the IDS filed 1/22/2019; see the entire reference) and Irarrazabal et al (Proceedings of the National Academy of Sciences of the USA, Vol. 101, No. 23, pages 8809-8814, June 1, 2004; see the entire reference).
Regarding claim 55, Mauro et al teach a translation enhancer-driving positive feedback vector, comprising a first polynucleotide that comprises: (i) a nucleic acid molecule encoding a transcription factor, which is any protein required to initiate or regulate transcription, operatively linked to a first promoter (P1), and (ii) a nucleic acid encoding a transcriptional enhancer (P2) operatively linked to the first promoter (P1); and a second polynucleotide that comprises: (i) a nucleic acid molecule (gene of interest) encoding a protein of interest operably linked to the second promoter (P1), and (ii) a nucleic acid molecule encoding a transcriptional enhancer (P2), which is operably linked to the second promoter (P1) (e.g., paragraphs [0003], [0022], [0038] and [0049]; Fig. 1).  A portion of Fig. 1 is reproduced here:

    PNG
    media_image1.png
    418
    664
    media_image1.png
    Greyscale

Mauro et al teach that the transcription factor is capable of triggering a positive feedback loop in which the transcription factor binds to a select sequence in the upstream promoter of the cistron encoding the factor and to one or more ore cistrons encoding an mRNA of interest, thereby increasing the transcription of both mRNAs leading to more transcription factor and ever-increasing amount of the protein of interest (e.g., paragraph [0049]).  Mauro et al teach that the promoter can be a regulatable promoter in which exposure to an inducing agent increasing transcription above a basal or constitutive level, where the inducing agent can be a stress condition to which the cell is exposed (e.g., paragraph [0064]).  Mauro et al teach mammalian cells comprising the positive feedback vector (e.g., paragraphs [0043] and [0076]).
Regarding claim 61, Mauro et al teach a translation enhancer-driving positive feedback vector, comprising a first polynucleotide that comprises: (i) a nucleic acid molecule encoding a transcription factor, which is any protein required to initiate or regulate transcription, operatively 

    PNG
    media_image1.png
    418
    664
    media_image1.png
    Greyscale

Mauro et al teach that the transcription factor is capable of triggering a positive feedback loop in which the transcription factor binds to a select sequence in the upstream promoter of the cistron encoding the factor and to one or more ore cistrons encoding an mRNA of interest, thereby increasing the transcription of both mRNAs leading to more transcription factor and ever-increasing amount of the protein of interest (e.g., paragraph [0049]).  Mauro et al teach that the promoter can be a regulatable promoter in which exposure to an inducing agent increasing 
Mauro et al do not teach that the transcription factor is a tonicity enhancer binding protein (TonEBP) and do not teach that the transcriptional enhancer comprises an osmo-responsive transcriptional regulatory element (OR-TRE) of SEQ ID NO: 1 and the nucleic acid sequence of SEQ ID NO: 3.
Daoudal et al teach that the promoter of the canine betaine transporter (BGT1) gene comprises a tonicity-responsive element (TonE) located near an AP1 site, which was shown to be essential for osmotic regulation of the BGT1 gene (e.g., paragraph bridging pages 2616-2618; Fig. 2B).  Daoudal et al teach that the aldose reductase promoters of rat, mouse and rabbit have a conserved arrangement of the TonE and AP1 sites (e.g., paragraph bridging pages 2616-2618; Fig. 2).  Each of the rat, mouse and rabbit Ton E and AP1 sequences conform to the sequences of instant SEQ ID NO: 1 and SEQ ID NO: 3, respectively (e.g., Fig. 2B).  Daoudal et al teach CV1 cells comprising a construct containing 5’-flanking sequences from the mouse aldose reductase (mAR) gene linked to an indicator CAT gene, where the 5’ flanking sequence includes the TonE and AP1 sites and provides hypertonicity–dependent enhancement of transcriptional activity (e.g., page 2618, paragraph bridging columns; Fig. 4).
Irarrazabal et al teach HEK293 cells comprising a heterologous polynucleotide encoding TonEBP (e.g., paragraph bridging pages 8809-8810; page 8810, right column, 1st full paragraph; Fig. 3).  Irarrazabal et al teach that overexpression of TonEBP results in a 39-fold increase in ORE/TonE reporter activity at 300 mosmol/kg (e.g., page 8811, right column, 1st full paragraph).

One would have been motivated to make such a modification in order to receive the expected benefit of providing a translation enhancer-driving positive feedback vector, and mammalian cell comprising the vector, where the vector provides for enhancement and positive feedback of expression under inducible conditions of hypertonicity.

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mauro et al (US Patent Application Publication No. 2007/0048776 A1; see the entire reference) in view of Daoudal et al (Journal of Biological Chemistry, Vol. 272, No. 5, pages 2615-2619, 1997, cited as reference 12 on the IDS filed 1/22/2019; see the entire reference) and Irarrazabal et al (Proceedings of the National Academy of Sciences of the USA, Vol. 101, No. 23, pages 8809-8814, June 1, 2004; see the entire reference) as applied to claims  above, and further in view of Kim et al (Journal of Biotechnology, Vol. 95, pages 237-248, 2002; see the entire reference).
The combined teachings of Mauro et al, Daoudal et al, and Irarrazabal et al are described above and applied as before.
Mauro et al, Daoudal et al, and Irarrazabal et al do not teach the gene of interest encodes a protein of interest that is an anti-apoptotic protein.
Kim et al teach recombinant Chinese hamster ovary (rCHO) cells comprising a heterologous polynucleotide encoding bcl-2 (e.g., page 238, section 2.1).  Kim et al teach that the rCHO cells expressing bcl-2 were more resistant to hyperosmotic pressure than cells lacking bcl-2 overexpression and remained viable (e.g., page 240, right column, 1st and 2nd full paragraphs; page 245, right column, full paragraph; Fig. 1).  Kim et al teach that the hyperosmotic pressure combined with bcl-2 expression allowed for higher levels of recombinant antibody production by the rCHO cells (e.g., page 246, left column, full paragraph; page 247, paragraph bridging columns).  Further, Kim et al teach that bcl-2 overexpression in hyperosmotic conditions may also be beneficial for recombinant protein production by reducing the unwanted proteases and glycosidases affecting the molecular integrity of the produced foreign proteins (e.g., page 247, left column, full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings of Mauro et al, Daoudal et al, and Irarrazabal et al to include the bcl-2 coding sequence as the gene of interest encoding the protein of interest.  Mauro et al teach it is within the skill of the art to include any gene of interest, and Daoudal et al and Irarrazabal et al teach expression induced by hypertonicity through TonEBP binding to an enhancer element comprising a TonE and AP1 site.  Kim et al teach that it is desirable to 
One would have been motivated to make such a modification in order to receive the expected benefit of providing a vector and mammalian cell comprising the vector, where the vector encodes bcl-2 protein for the purpose of conferring resistance to hyperosmotic stress and improving recombinant protein expression as taught by Kim et al.  

Conclusion
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699